DETAILED ACTION
This Office action is in reply to application no. 16/779,383, filed 31 January 2020.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: the phrase “a pricing service to server a plurality of clients” is grammatically incorrect.  The Examiner believes “a pricing service to serve a plurality of clients” was intended.  Appropriate correction is required.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Interpretation
Each claim includes basing something on “news data”. The applicant does not define or limit “news”. The broadest reasonable interpretation would include common usage as pointed out by a dictionary, such as “new information about anything”. (From Webster’s New World College Dictionary, 4th Ed., Copyright © 2010 by Houghton Mifflin Harcourt.) As such, the Examiner interprets “news data” to mean “news” (since information is not in this sense distinguishable from data), that is, new information about anything.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 includes training a neural network “until a threshold accuracy is reached”.  However, there is insufficient detail as to how the training is performed to even indicate accuracy is improved in any way.  See MPEP § 2161.01(I): “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” [emphasis in the original]

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is insufficient antecedent basis for “the plurality of sales items”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as each claim is directed either to a computer-readable medium (manufacture), system (machine) or method (process).  Claim 1 will serve as representative except as otherwise indicated.  The claim(s) recite(s) receiving a request for a price, generating a price, adjusting the price if this feature is enabled, receiving a price adjustment from an external object, and applying the price adjustment to produce an adjusted price. 
All of this is essentially a method for placing an item “on sale”, a fundamental business practice and/or commercial interaction and one of the enumerated “certain methods of organizing human activity” deemed abstract.  Further, they are all mental 
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, nothing is done beyond what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of networked computers in which one of them (though not the one claimed) makes nondescript use of a well-known AI technique.  See MPEP § 2106.05(h).
As the claims only manipulate data relating to prices of goods, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the MPEP makes clear that a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Claim 10, which has the most, includes a processor and a memory to store data; claim 1 adds program instructions for a processor to execute.  Taken together, these elements are recited at a high degree of generality and the specification does not meaningfully limit them; a generic computer would be within the scope of what is claimed.
It only performs generic computer functions of manipulating data and sharing data with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The neural network is not within the scope of the claim and nor is its training; it is simply an external object from which the claimed computer receives information.  Even if it were otherwise, neural networks were well-understood, routine and conventional well before the filing of the claimed invention.
Just by way of example, Breed et al. (U.S. Patent No. 6,078,854), whose application was filed before the turn of the present century, disclosed a sensor-based adjustment system [abstract] in which a step could be performed using a “conventional neural network process”. [Col. 15, lines 58-59]
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim limitations when considered in 
The other independent claims are simply different embodiments but are likewise directed to a generic computer performing essentially the same process.  The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 4, 6-8, 11, 13, 15, 16 and 18-20 simply recite further abstract manipulation of data, and claims 3, 5, 9, 12 and 14 are simply further descriptive of the type of information being manipulated.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-12, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Greystoke et al. (U.S. Publication No. 2015/0012467) in view of Rossi et al. (U.S. Publication No. 2012/0078815).

In-line citations are to Greystoke.
With regard to Claim 1:
One or more non-transitory computer-readable storage mediums having stored thereon executable computer program instructions that, when executed by one or more processors, cause the one or more processors to perform operations [0057; “computer processor”; “a computer readable storage medium or memory device, including instructions that when executed cause a processor to perform the methods”] comprising: 
receiving a request at a pricing platform for pricing of one or more sales items in a sales transaction, including a first sales item; [0195; “information is received” in regard to a “baseline persona”; 0075; the baseline “includes a plurality of parameters” such as a “price”; 0081; this includes search for a “price of a product”]
generating a price for the first sales item; [0115; the system “determines” values such as a “price”] and 
determining whether a dynamic price adjustment function is enabled for the first sales item, and, if so, performing the dynamic adjustment price function for the first sales item, [0112; “the platform may provide offers that incorporate dynamic pricing”; doing this reads on the function being enabled] including: 
accessing a trained neural network, wherein the neural network is trained… [0097; a “calculation process may be performed in one or more of several ways such as neural networks”; 0091; the neural networks have been trained] 
receiving a dynamic price adjustment for the first sales item from the trained neural network, [0091; the neural network may be used for any of the computations; 0358, one such computation is a “dynamic pricing algorithm”] and 
applying the dynamic price adjustment to the generated price to produce an adjusted price for the first sales item. [0184; the system produces “discounts”]

Greystoke does not explicitly teach price adjustments based at least in part on training data including news data from one or more sources and data regarding pricing, but it is known in the art.  Rossi teaches a credit system, essentially. [title] A system “learns” from “each successful bid and ask” such that “each prior transaction is used as a new reference to derive a more dynamic pricing model”. [pg. 9, claim 4] Rossi and Greystoke are analogous art as each is directed to electronic means for determining prices.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Rossi with that of Greystoke in order to create an improved financial product, as taught by Rossi; [0040] further, it is simply a substitution of one known part for another with predictable results, simply training Greystoke’s neural network with Rossi’s data in place of, or in addition to, his own; the substitution produces no new and unexpected result.

With regard to Claim 2:
The mediums of claim 1, wherein the instructions include instructions to perform operations comprising:
obtaining or receiving current news data as input data for the trained neural network, the dynamic price adjustment being based at least in part on the current news data. [Rossi, as cited above in regard to claim 1]

With regard to Claim 3:
The mediums of claim 1, wherein the trained neural network is a part of the pricing platform. [Greystoke, 0097 as cited above in regard to claim 1; as its data is used for the pricing, this reads on it being “a part of” the pricing platform]

With regard to Claim 5:
The mediums of claim 1, wherein the news data includes one or more of:
financial news data streams;
general news data streams;
social media streams; and
social media influencer streams. [0151; data is received in the form of a “data stream”; 0075 as cited above; the price reads on financial news data]

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional, descriptive language, simply further describing data but which imparts neither structure nor functionality to the claimed media and so is 

With regard to Claim 6:
The mediums of claim 1, wherein the sales transaction includes a plurality of sales items, and wherein the instructions include instructions to perform operations comprising:
determining whether the dynamic price adjustment function is enabled for each sales item of the plurality of sales items, and, if so, performing the dynamic adjustment price function for the sales item. [0092; multiple “items” may be involved in a transaction]

This claim is not patentably distinct from claim 1, as it consists entirely of a mere duplication of parts, simply performing a step for two or more items rather than a single item; this is of no patentable significance as no new and unexpected result is inherent or disclosed.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 8:
The mediums of claim 6, wherein the instructions include instructions to perform operations comprising:
aggregating pricing for the plurality of sales items, including aggregating any prices that are modified by the dynamic price adjustment function. 

With regard to Claim 9:
The mediums of claim 1, wherein the dynamic price adjustment is any of a price increase, a price decrease, or application of a substitute price for the first sales item. [0184; a discount reads on a price decrease]

With regard to Claim 10:
Greystoke teaches: A system comprising:
one or more processors; [0111]
a memory to store data; [id.] and
a pricing service to server a plurality of clients, [0379; the system serves multiple “corporate clients”] the pricing service including a price function and a dynamic price adjustment function, wherein the pricing service is to:
receive a request at a pricing platform for pricing of one or more sales items in a sales transaction, including a first sales item; [0195; “information is received” in regard to a “baseline persona”; 0075; the baseline “includes a plurality of parameters” such as a “price”; 0081; this includes search for a “price of a product”]
generate a price for the first sales item; [0115; the system “determines” values such as a “price”] and 
determine whether a dynamic price adjustment function is enabled for the first sales item, and, if so, perform the dynamic adjustment price function for the first sales item, [0112; “the platform may provide offers that incorporate dynamic pricing”; doing this reads on the function being enabled] including: 
access a trained neural network, wherein the neural network is trained… [0097; a “calculation process may be performed in one or more of several ways such as neural networks”; 0091; the neural networks have been trained] 
receive a dynamic price adjustment for the first sales item from the trained neural network, [0091; the neural network may be used for any of the computations; 0358, one such computation is a “dynamic pricing algorithm”] and 
apply the dynamic price adjustment to the generated price to produce an adjusted price for the first sales item. [0184; the system produces “discounts”]

Greystoke does not explicitly teach price adjustments based at least in part on training data including news data from one or more sources and data regarding pricing, but it is known in the art.  Rossi teaches a credit system, essentially. [title] A system “learns” from “each successful bid and ask” such that “each prior transaction is used as a new reference to derive a more dynamic pricing model”. [pg. 9, claim 4] Rossi and Greystoke are analogous art as each is directed to electronic means for determining prices.



With regard to Claim 11:
The system of claim 10, wherein performing the dynamic price adjustment function includes the pricing service to: 
obtain or receive current news data as input data for the trained neural network, the dynamic price adjustment being based at least in part on the current news data. [Rossi, as cited above in regard to claim 10]

With regard to Claim 12:
The system of claim 10, wherein system includes the trained neural network. [Greystoke, 0097 as cited above in regard to claim 10; this claim simply requires a mental interpretation of “system” to include all of Greystoke’s disclosed software]

With regard to Claim 14:
The system of claim 10, wherein the news data includes one or more of: 
financial news data streams; 
general news data streams; 
social media streams; and 
social media influencer streams. [0151; data is received in the form of a “data stream”; 0075 as cited above; the price reads on financial news data]

This claim is not patentably distinct from claim 10 as it consists entirely of nonfunctional, descriptive language, simply further describing data but which imparts neither structure nor functionality to the claimed system and so is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 15:
The system of claim 10, wherein the pricing service is to: 
determine whether the dynamic price adjustment function is enabled for each sales item of the plurality of sales items, and, if so, perform the dynamic adjustment price function for the sales item. [0092; multiple “items” may be involved in a transaction]

This claim is not patentably distinct from claim 10, as it consists entirely of a mere duplication of parts, simply performing a step for two or more items rather than a single item; this is of no patentable significance as no new and 

With regard to Claim 17:
Greystoke teaches: A method comprising: 
receiving a request at a pricing platform for pricing of one or more sales items in a sales transaction, including a first sales item; [0195; “information is received” in regard to a “baseline persona”; 0075; the baseline “includes a plurality of parameters” such as a “price”; 0081; this includes search for a “price of a product”]
generating a price for the first sales item; [0115; the system “determines” values such as a “price”] and 
determining whether a dynamic price adjustment function is enabled for the first sales item, and, if so, performing the dynamic adjustment price function for the first sales item, [0112; “the platform may provide offers that incorporate dynamic pricing”; doing this reads on the function being enabled] including: 
accessing a trained neural network, wherein the neural network is trained… [0097; a “calculation process may be performed in one or more of several ways such as neural networks”; 0091; the neural networks have been trained] 
receiving a dynamic price adjustment for the first sales item from the trained neural network, [0091; the neural network may be used for any of the computations; 0358, one such computation is a “dynamic pricing algorithm”] and 
applying the dynamic price adjustment to the generated price to produce an adjusted price for the first sales item. [0184; the system produces “discounts”]

Greystoke does not explicitly teach price adjustments based at least in part on training data including news data from one or more sources and data regarding pricing, but it is known in the art.  Rossi teaches a credit system, essentially. [title] A system “learns” from “each successful bid and ask” such that “each prior transaction is used as a new reference to derive a more dynamic pricing model”. [pg. 9, claim 4] Rossi and Greystoke are analogous art as each is directed to electronic means for determining prices.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Rossi with that of Greystoke in order to create an improved financial product, as taught by Rossi; [0040] further, it is simply a substitution of one known part for another with predictable results, simply training Greystoke’s neural network with Rossi’s data in place of, or in addition to, his own; the substitution produces no new and unexpected result.

With regard to Claim 18:
The method of claim 17, further comprising:
obtaining or receiving current news data as input data for the trained neural network, the dynamic price adjustment being based at least in part on the current news data. [Rossi, as cited above in regard to claim 17]

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Greystoke et al. in view of Rossi et al. further in view of Johnson et al. (U.S. Publication No. 2020/0160242, filed 21 November 2018).

These claims are similar so are analyzed together.
With regard to Claim 4:
The mediums of claim 1, wherein the trained neural network is a part of an external system, and wherein the instructions include instructions to perform operations comprising:
providing a request to the external system to infer a price adjustment for the first sales item; and
receiving the inferred price adjustment from the external system.

With regard to Claim 13:
The system of claim 10, wherein the trained neural network is a part of an external system, and wherein the pricing service is to: 
provide a request to the external system to infer a price adjustment for the first sales item; and 
receive the inferred price adjustment from the external system.

Greystoke and Rossi teach the media of claim 1 and system of claim 10, but do not explicitly teach this request and response, but it is known in the art.  Johnson teaches a system for assigning an agent to execute and fulfill a task request. [title] The agent may be a “third-party” and may be used “to estimate a travel cost” by a “pricing engine” [0109] in response to an inquiry by a “requestor”. [0108] Johnson and Greystoke are analogous art as each is directed to electronic means for managing price information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Johnson with that of Greystoke and Rossi in order to find a proper agent to fulfill a request, as taught by Johnson; [0004] further, it is simply a substitution of one known part for another with predictable results, simply using a third party to provide information as taught by Johnson rather than doing it within the scope of one’s own system as in Greystoke; the substitution produces no new and unexpected result.

That the “neural network is part of an external system” is of no patentable significance; neither the neural network nor any external system is within the scope of the claimed media, so language that purports to limit them refers to objects outside the scope of the claimed invention.

Claims 7, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Greystoke et al. in view of Rossi et al. further in view of Olsen (Canada Publication No. 2 285 190).

These claims are similar so are analyzed together.
With regard to Claim 7:
The mediums of claim 6, wherein determining whether the dynamic price adjustment function is enabled for each sales item of the plurality of sales items includes accessing one or more settings for the dynamic price adjustment function and determining whether the dynamic price adjustment is enabled based on the one or more settings.

With regard to Claim 16:
The system of claim 15, further comprising one or more settings for the dynamic price function, and wherein determining whether the dynamic price adjustment function is enabled for each sales item of the plurality of sales items includes accessing the one or more settings for the dynamic price adjustment function and determining whether the dynamic price adjustment is enabled based on the one or more settings.

With regard to Claim 19:
The method of claim 17, further comprising receiving one or more settings for the dynamic price adjustment function, wherein determining whether the dynamic price adjustment function is enabled for each sales item of the plurality of sales items includes accessing the one or more settings for the dynamic price adjustment function and determining whether the dynamic price adjustment is enabled based on the one or more settings.

Greystoke and Rossi teach the media of claim 6, system of claim 15 and method of claim 17, but do not explicitly teach this accessing, but it is known in the art.  Olsen teaches an invoicing method [title] which includes a screen of “price adjustment parameters”. [pg. 4, line 17] A user may “toggle between Price Adjustment Parameters screen displays”. [pg. 8, lines 29-30] As would have been known to those then of ordinary skill in the art, a display is not available to be interacted with when it has been toggled away from unless a user toggles back to it (that is, puts it back into the foreground). Olsen and Greystoke are analogous art as each is directed to electronic means for managing price related information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Olsen with that of Greystoke and Rossi in order to use multiple screens when a wealth of information must be displayed and interacted with, as taught by Olsen; further, it is simply a substitution of one known part for another with predictable results, simply providing a price-adjustment mechanism across multiple screens as in Olsen .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Greystoke et al. in view of Rossi et al. further in view of Hari (U.S. Publication No. 2020/0089515, filed 13 September 2018).

With regard to Claim 20:
The method of claim 17, further comprising:
obtaining news data and pricing data for neural network training;
performing training of a untrained neural network, including applying the news data and pricing data to the untrained neural network, and
training the neural network until a threshold accuracy is reached to generate the trained neural network.

Greystoke and Rossi teach the method of claim 17 including obtaining data such as news and pricing data, and training a neural network as cited above, and any neural network is untrained relative to its status after additional training, but do not explicitly teach reaching a threshold accuracy, but it is known in the art.  Hari teaches a budgeting system [abstract] in which “pricing information is determined.” [0065] A “neural network” is trained until an increase in “accuracy” reaches a “threshold percentage”, e.g. “validation accuracy” is at least “90%”. [0080] Hari and Greystoke are analogous art as each is directed to electronic means for determining a sort of price.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Hari with that of Greystoke and Rossi to improve accuracy, as taught by Hari; further, it is simply a substitution of one known part for another with predictable results, simply repeating training of a neural network until a criterion is met as in Hari rather than the means of Greystoke; the substitution produces no new and unexpected result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694